USCA4 Appeal: 21-1630      Doc: 21         Filed: 04/05/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1630


        HECTOR LEONEL ALEMAN,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Immigration Appeals.


        Submitted: March 31, 2022                                         Decided: April 5, 2022


        Before AGEE and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Petition dismissed in part and denied in part by unpublished per curiam opinion.


        ON BRIEF: Laura Kelsey Rhodes, LAURA KELSEY RHODES, LLC, Rockville,
        Maryland, for Petitioner. Brian Boynton, Acting Assistant Attorney General, Cindy S.
        Ferrier, Assistant Director, Sarai M. Aldana, Office of Immigration Litigation, Civil
        Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
        Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1630      Doc: 21         Filed: 04/05/2022     Pg: 2 of 2




        PER CURIAM:

               Hector Leonel Aleman, a native and citizen of El Salvador, petitions for review of

        an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

        Immigration Judge’s decision denying his application for cancellation of removal and

        denying his motion to remand.

               Because the Board denied cancellation of removal as a matter of discretion and

        Aleman failed to raise any colorable legal or constitutional issues, we lack jurisdiction to

        review the denial of that relief. See 8 U.S.C. §§ 1252(a)(2)(B)(i), (D); Sorcia v. Holder,

        643 F.3d 117, 124-25 (4th Cir. 2011) (finding no jurisdiction to review discretionary denial

        of cancellation of removal absent constitutional claim or question of law). Thus, we

        dismiss the petition for review with respect to the denial of cancellation of removal. Next,

        we have reviewed the Board’s denial of Aleman’s motion to remand and find no abuse of

        discretion.   Obioha v. Gonzales, 431 F.3d 400, 408 (4th Cir. 2005); see 8 C.F.R.

        § 1003.2(a), (c)(1) (2021). We therefore deny the petition for review as to the Board’s

        denial of the motion to remand. See In re Aleman (B.I.A. Apr. 28, 2021).

               Accordingly, we dismiss in part and deny in part the petition for review. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                 PETITION DISMISSED IN PART
                                                                        AND DENIED IN PART




                                                     2